Citation Nr: 1505701	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial increased rating for a mood disorder, secondary to left long thoracic nerve palsy, in excess of 10 percent disabling.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1985 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from May 2009, and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's appeal was previously remanded by the Board in September 2012 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board is constrained by the fact that proper adjudication of the claims requires additional development.  38 C.F.R. § 19.9 (2014).

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with a claim for increase, as is the case in the instant appeal, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a) (2014).

In the present case, pursuant to the Board's September 2012 remand instructions, the Veteran was notified by the RO in November 2012 that he was going to be scheduled for an examination.  The correspondence informed the Veteran that if the Veteran missed his examination without good cause, his claim could be denied.  In a submission made to VA, the Veteran's representative noted that the Veteran had a pending VA examination which could influence the Veteran's disability rating for mood disorder, and influence the determination as to whether or not the Veteran is entitled to a TDIU rating.  

VAMC records indicate that the Veteran called on December 3, 2012 to cancel his appointments scheduled for that day.  The Veteran stated that he was unable to make his appointment because his car broke down, and did not elect to reschedule his appointments because he was moving out of state.  VAMC records from February 2013 indicate that the Veteran did in fact move to Indiana.  The Veteran received treatment from the Lafayette Indiana Community Based Outpatient Clinic in March 2013.  

The Supplemental Statement of the Case issued in April 2013 stated that the Veteran called the VAMC on December 11, 2012 to cancel all of his examinations.  This cancellation request is not found in the VAMC records.  Thus, it is unclear whether or not the Veteran intended to cancel his VA examination for his mood disorder and TDIU claims, or whether he just intended to cancel the MRI, clinical lab, and pulmonary CPAP appointments scheduled for December 3, 2012.  For these reasons, the Board finds that good cause has been shown for the Veteran's failure to report for the VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination regarding his claim for an increased rating for his mood disorder due to left long thoracic nerve palsy.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

a.  The examiner should state what symptoms or degree of the mood disorder is solely due to the service connected
left long thoracic nerve palsy.  If some psychiatric
symptoms are due to nonservice connected disabilities, this fact should be stated.  

b.  The examiner should state the relative contribution of the service-connected left long thoracic nerve palsy alone
to the Global Assessment of Functioning (GAF) score
(as the March 2009 examiner attempted to do in Part
F. of the examination report).  If it is not possible, the
examiner should state this fact. 

2.  Obtain an opinion on the impact of the Veteran's service connected disabilities on his employability.  The Veteran is a high school graduate with one year of college and experience in the following:  food service; assembly line work; janitorial; clerk/mail carrier; commercial driver; and stocker at a retail store.

a.  The examiner is asked to opine on the functional impairment ALONE caused by the Veteran's service-connected mood disorder due to left long thoracic nerve palsy on his employability.

b.  The examiner is asked to opine on the COMBINED functional impairment caused by the Veteran's service-connected left long thoracic nerve palsy, mood disorder due to left long thoracic nerve palsy, and myofascial pain syndrome of left scapulothoracic region associated with left long thoracic nerve palsy, on his employability.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




